t c memo united_states tax_court thomas m and dolores f gomez petitioners v commissioner of internal revenue respondent docket no filed date thomas m gomez pro_se sandy hwang for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure for the taxable_year ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar the issues for decision are as follows whether petitioners are entitled to deduct unreimbursed employee business_expenses in the amount of dollar_figure as claimed on their federal_income_tax return whether petitioners are entitled to deduct additional charitable_contributions in excess of the amount allowed by respondent for and whether petitioners are liable for the accuracy-related_penalty authorized by sec_6662 with respect to the aforementioned deductions we hold that petitioners are not entitled to the deductions claimed in excess of the amount allowed by respondent and that petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference thomas m gomez petitioner and dolores f gomez resided in la habra california during and at the time they filed their petition in this case unreimbursed employee_business_expense deduction during the first guarter of petitioner was employed as a salesman for information handling services ihs of englewood colorado ihs had a company policy of paying its sales personnel a dollar_figure monthly allowance for automobile expenses in accordance with that policy ihs paid petitioner dollar_figure in automobile allowances during ihs also had a company policy of reimbursing its sales personnel for all ordinary and necessary business_expenses upon submission of periodic expense reports during the first quarter of petitioner prepared and submitted to ihs periodic expense reports for expenses_incurred in ihs reimbursed him dollar_figure for his employee business_expenses in addition to the automobile allowance starting in date petitioner was employed as a salesman for the human resource information group hrig a division of etsi inc of gaithersburg maryland hrig had a company policy of reimbursing all ordinary and necessary business_expenses incurred by its employees during petitioner prepared and submitted to hrig periodic expense reports for expenses_incurred in hrig reimbursed him dollar_figure for his employee business_expenses on their joint income_tax return petitioners claimed a deduction of dollar_figure for unreimbursed employee business_expenses ’ charitable_contribution_deduction on their return petitioners claimed a deduction for charitable_contributions as follows la habra christian church dollar_figure pacific christian college big_number angeles christian college big_number calvary chapel big_number total deduction claimed big_number the amount of the charitable_contribution_deduction for was estimated by petitioner and given to the return preparer who prepared petitioners return petitioners did not maintain any documentation regarding the contributions claimed the deduction was calculated as follows form_2106 employee business_expenses dollar_figure meals and entertainment expense big_number less reduction big_number other business_expenses fares big_number lodging big_number miscellaneous expenses telephone bills big_number total unreimbursed employee business_expenses big_number two of the charitable organizations listed on the return-- pacific christian college and la habra christian church---had no record of any charitable giving by petitioners during the record is silent with respect to the other organizations listed on petitioners return the notice_of_deficiency following an examination of petitioners' return respondent issued a notice_of_deficiency disallowing all of the deduction for unreimbursed employee business_expenses and all but dollar_figure of the deduction claimed for charitable_contributions due to lack of substantiation respondent also determined that petitioners were liable for the accuracy-related_penalty authorized by sec_6662 opinion deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to the claimed deductions see rule a 503_us_79 292_us_435 290_us_111 with this well-established proposition in mind we must determine whether petitioners have satisfied their burden of proving that they are entitled to deductions for unreimbursed employee business_expenses and charitable_contributions in excess of the amount allowed by respondent the parties stipulated that petitioners were entitled to a charitable_contribution in the amount of dollar_figure donations of dollar_figure each to calvary chapel according to respondent's memorandum of law that amount was included in respondent's calculation of the dollar_figure charitable_contribution_deduction allowed for in the notice_of_deficiency issue unreimbursed employee_business_expense deduction in order to deduct unreimbursed employee business_expenses a taxpayer must satisfy the requirements of sec_162 and with respect to certain expenses sec_274 sec_162 authorizes a deduction for all ordinary and necessary expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business an ordinary_expense is one that relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 and a necessary expense is one that is appropriate and helpful for the development of the petitioner's business welch v helvering supra pincite a trade_or_business includes the trade_or_business of being an employee o'malley v commissi91_tc_352 54_tc_374 in this case petitioner satisfied the trade_or_business requirement of sec_162 because he was in the trade_or_business of being an employee however he failed to convince us that he had incurred ordinary and necessary employee business_expenses in excess of those reimbursed to him by his employers fach of petitioner's employers in had a policy of reimbursing its employees for ordinary and necessary business_expenses pursuant to those policies petitioner received dollar_figure in automobile allowance and dollar_figure dollar_figure from ihs and dollar_figure from hrig in expense reimbursements although petitioner introduced documentation of alleged business_expenses at trial which he claimed had not been reimbursed he offered no credible explanation of why the expenses in question were not reimbursed or reimbursable under his employers' reimbursement policies when a taxpayer has the right to obtain reimbursement for his employee business_expenses from his employer but fails to seek reimbursement the taxpayer cannot deduct the expenses because it is not necessary for the taxpayer to remain unreimbursed see 788_f2d_1406 9th cir affg tcmemo_1984_533 20_bta_919 o ne taxpayer may not take deductions properly belonging to another a similar rule should apply where one spends money for the benefit of another and is not reimbursed in general only those unreimbursed employee business_expenses that are not reimbursable by the taxpayer's employer are deductible by the taxpayer under sec_162 petitioner's attempt to deduct employee business_expenses also must fail because petitioner did not satisfy the requirements of sec_274 sec_274 imposes additional stringent substantiation requirements for certain kinds of business_expenses sec_274 provides in pertinent part sec_274 substantiation required ---no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift the expenses petitioner deducted as unreimbursed employee business_expenses consisted of meals and entertainment travel lodging and telephone expenses for petitioner to prevail he had to satisfy the substantiation requirements of sec_274 with respect to all expenses claimed except the telephone expense he failed to do so documentation for some but not all of the unreimbursed employee business_expenses claimed was admitted into evidence in the trial of this case during cross-examination regarding the documentation petitioner admitted that some of the expenses were included on his travel expense reports and had been reimbursed he also admitted that some of the expenses were really personal expenses as to all of the remaining expenses petitioner failed to prove the business_purpose or nature of the expenses and the reason if any why the expenses even if business related were not included on his expense reports and reimbursed by his employers we conclude therefore that petitioners failed to satisfy the requirements of sec_162 and sec_274 respondent's determination on this issue is sustained issue charitable_contribution_deduction petitioners claimed total charitable_contributions for in the amount of dollar_figure of that amount respondent allowed a charitable_contribution_deduction of dollar_figure and disallowed the balance subject_to certain limitations sec_170 authorizes a deduction for charitable_contributions made to or for_the_use_of organizations described in sec_170 within a taxable_year however a charitable_contribution_deduction is allowed only if it is verified under regulations prescribed by the secretary see sec_170 -although petitioner testified that one of his employers imposed a limit of dollar_figure on the amount of expenses that would be reimbursed the total amount of expenses claimed did not exceed that limit even if such a limit did exist petitioner did not testify which employer imposed the limit nor did he call a representative of the employer as a witness letters from the employers included as exhibits to the stipulation of facts made no reference to any limit on reimbursement sec_170 a provides in pertinent part that in the case of an individual any charitable_contribution to a church or an educational_organization meeting certain reguirements shall be allowed to the extent that the aggregate of such contributions does not exceed percent of the taxpayer's contribution_base for the taxable_year sec_170 f defines the term contribution_base to mean adjusted_gross_income computed without regard to any net_operating_loss_carryback to the taxable_year under sec_172 sec_1_170a-13 income_tax regs provides that if a contribution of money is made in a taxable_year beginning after date the taxpayer shall maintain for each contribution one of the following a canceled check a receipt letter or other communication from the donee charitable_organization acknowledging receipt of the contribution and showing the name of the donee the date of the contribution and the amount of the contribution or ain the absence of a canceled check or receipt from the donee organization other reliable written records showing the name of the donee and the date and amount of the contribution in addition the taxpayer must establish the reliability of the written records see sec_1_170a-13 income_tax regs petitioners have the burden of proving their entitlement to the charitable deductions claimed see rule a to do so petitioners must substantiate their charitable_contributions see sec_6001 brown v commissioner tcmemo_1996_43 paige v commissioner tcmemo_1994_638 in this case petitioners did not substantiate the charitable_contributions claimed on their return in excess of those allowed by respondent petitioners kept no records regarding their contributions in addition petitioner's testimony regarding petitioners’ charitable deductions was not credible petitioner testified at trial that petitioners made a cash contribution of dollar_figure to la habra christian church also referred to as la habra episcopalian church during a stewardship dinner in date and that the funds to make the contribution were withdrawn from his bank account at the certified federal credit_union the day before the dinner ’ however la habra christian church had no record of any charitable_contribution much less a substantial one from petitioners during similar claims were made concerning alleged contributions to calvary chapel and or pacific christian college petitioner testified that petitioners made a cash contribution of dollar_figure to pacific christian college in date and a cash contribution of dollar_figure to calvary chapel in date petitioner also testified that the day before each contribution was made petitioner withdrew the cash to make the contribution from his bank account at certified federal credit_union however pacific christian college one of the alleged donees had no record of any charitable_contribution much less a substantial one from petitioners during and the record contains nothing to substantiate petitioner's testimony regarding the alleged dollar_figure gift to calvary chapel ‘we allowed the record to remain open for days after completion of the trial to give petitioners an opportunity to submit documentation such as their bank records in support of their charitable_contribution deductions petitioners failed to produce the documentation ‘this testimony was not consistent with the listing of charitable_contributions contained in petitioners' return we hold therefore that petitioners have failed to prove that they are entitled to any charitable deduction for in excess of that allowed by respondent issue the accuracy--related penalty the final issue that we must decide is whether petitioners are liable for the accuracy-related_penalty authorized by sec_6662 sec_6662 authorizes the imposition of a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 petitioners in this case did not make a reasonable effort to comply with the requirements of the code or the regulations they failed to maintain any records sufficient to support their entitlement to the deductions claimed failure to maintain documentation in support of claimed deductions has been held to constitute negligence or disregard of rules or regulations for purposes of sec_6662 see witherspoon v commissioner tcmemo_1994_593 we conclude therefore that petitioners are liable for the accuracy-related_penalty under sec_6662 decision will be entered for respondent
